DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office Action is in response to the reply filed on January 27, 2020 and November 09, 2020. Claims 1-24 are pending.  Claims 1-17 and 20-24 are under consideration in the instant office action. Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Election/Restrictions
Applicant's election with traverse of the species as follows


    PNG
    media_image1.png
    404
    914
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    52
    483
    media_image2.png
    Greyscale



The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 2015/0250856), Driver et al. (American Journal of Physiology, 132 (1)281-292, 1941), and Mulye (US Patent No. 6638522).
Applicant Claims

Applicant claims a sublingual self-emulsifying composition for intraoral transmucosal delivery of biologically active peptide or protein.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Schwarz et al. teach pharmaceutical compositions of solid dosage form for intraoral administration that provides effective delivery of insulin and insulin analogs via the transmucosal route. Also provided are methods for treating pre-diabetes, diabetes and metabolic syndrome in a subject in need thereof (see abstract). The present disclosure relates to intraoral solid pharmaceutical compositions for sublingual or buccal administration, containing a biologically active peptide, such as insulin or insulin analogs. The object of the disclosure is to provide safe and convenient method for transmucosal delivery of insulin, providing fast onset of glucose lowering action (see paragraph 0028). In one embodiment, the disclosure provides effective transmucosal delivery of biologically active polypeptide, such as insulin, by sublingual administration of solid dosage form, comprising the protein and eutectic mixture of at least two hydrophobic components (see paragraph 0029). In yet another embodiment, the eutectic mixture is incorporated into solid dosage form, such as compressed tablet, lozenge or another orally dissolving form (see paragraph 0031). According to embodiment of the disclosure, the eutectic mixture of hydrophobic components forms the oil phase of the oil-in-water emulsion by itself or the eutectic mixture is incorporated into the hydrophobic (e.g., lipid) phase of this emulsion (see paragraph 0032). In another embodiment, the eutectic mixture may be dissolved in a hydrophobic phase of the emulsion, and such hydrophobic phase may comprise either components of the eutectic mixture or other physiologically acceptable compounds, such as edible oils, mono-, di- and triglycerides, essential oils, tocopherols, tocotrienols, aliphatic and aromatic esters of fatty acids and organic acids (see paragraph 0033). In one embodiment, the emulsion is formed spontaneously after the dosage form is contacted with saliva or a wet mucosal surface (see paragraph 0034). In another embodiment, the droplet size of the formed emulsion is smaller than 1 micrometer, usually the droplets size is between 2-200 nm (paragraph 0035). In yet another embodiment, the compounds forming the eutectic mixture are safe and physiologically acceptable. The compounds forming the eutectic mixture are selected from groups of fatty acids, cyclic alcohols, tocopherol derivatives, phospholipids, sterols and phenolic compounds. Such eutectic mixture can be incorporated into hydrophobic composition forming oil droplets of the emulsion, as a part,  In one embodiment, the dosage form for intraoral transmucosal delivery of insulin and other peptides is a compressed tablet. Additionally the tablet can comprise non-ionic surfactants, fillers, such as pharmaceutical grade polyols or sugars (e.g., sucrose, sorbitol, mannitol, erythritol), binders (PVP, cellulose esters, polyethylene glycols), disintegrants (cross-carmellose, cross-povidone), preservatives (e.g., parabens, sorbic acid, benzoic acid and pharmaceutically acceptable salts thereof), lubricants, glidants, flavors, antioxidants, etc. These components are incorporated into the tablet matrix, prepared by granulation, blending and compression. According to the disclosure, the compressed sublingual tablet contains insulin in combination with surfactant, eutectic mixture, counter-ion and hydrophobic phase, spontaneously forming nanoemulsion on contact with saliva (see paragraph 0039). 
Non-limiting examples of counter ions are diacylphosphatidylglycerol derivatives such as dimyristoyl-, dioleyl-, dipalmitoyl- and distearoyl phosphatidylglycerols, alpha-d-Tocopheryl succinate, sodium dioctylsulfosuccinate, mono- and disubstituted cetylphosphates, cholates, deoxycholates, ammonium glycyrrhizinate, cholesteryl hemisuccinate and cholesteryl sulfate (paragraph 0128). Various embodiments of the invention comprise 1, 2, 3 or 4 penetration enhancers. In some embodiments, a penetration enhancer comprise a mixture of compounds. Non-limiting examples of penetration enhancers include: polar solvents such as liquid polyethylene glycols, propylene glycol, dimethylsulfoxide and N-methylpyrrolidone; lipid disturbants such as Azone.RTM., decylmethylsulfoxide; non-ionic surfactants such as polysorbates, poloxamers, alkyl glucosides and other sugar esters; anionic surfactants such as sodium lauryl sulfate and salts of fatty acid; phospholipids such as lecithin, phosphatidylcholines; eutectic mixtures or mixtures where each compound is within 1%, 2%, chelators such as ethylenediaminetetraacetic acid and citric acid; lipids such as monoglycerides, diglycerides, triglycerides; glycol esters, and various cyclo dextrines (see paragraph 0131). In various embodiments, the base component comprises biologically active material (e.g., insulin), eutectic mixture components (e.g., L-menthol with tocopheryl succinate, capric and lauric acids; L-menthol and alpha-D-tocopherol acetate or alpha-D-tocopheryl succinate, L-menthol and lecithin), one or more hydrophobic components such as biocompatible oil (e.g., medium chain triglycerides, mono-, di- and triglycerides, vitamin E, essential oils, phospholipids) counter-ion (e.g., alpha-D-tocopheryl succinate, dimyristoyl- or distearoyl phosphatidylglycerol, cholesteryl sulfate, lipoic acid or dioctylsulfosuccinate); one or more surfactants (e.g., polysorbate, tocophersolan, PEG stearate, ethoxylated castor oil, sugar ester, fatty acid polyglyceride, phospholipid) (paragraph 0144).
 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Schwarz et al. do not specifically teach the penetration enhancer methyl salicylate. These deficiencies are cured by the teachings of Driver et al.
Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl salicylate, a mucous membrane disturbing compound, definitely promoted the absorption of insulin, other substances which irritate the intestine should 
Schwarz et al. do not specifically teach polyethoxylated fatty acids as the surfactant types. These deficiencies are cured by the teachings of Mulye et al.
Mulye et al. teach a pharmaceutical composition comprising a pharmaceutically effective amount of a cyclosporin in association with a pharmaceutical carrier, said carrier comprising (a) a cyclosporin solubilizing effective amount of a propylene glycol ester of C6-C18 fatty acid having at least about 60% by weight of monoester based on the total weight of the propylene glycol ester and (b) a non-ionic surfactant, said non-ionic surfactant being present in an amount sufficient to form a microemulsion with the propylene glycol ester and cyclosporin when brought into contact with an aqueous medium, wherein said cyclosporin is cyclosporin A (see claim 1). The pharmaceutical composition of claim 1 where the surfactant is polyoxyethylene sorbitan ester or the polyethoxylated product of hydrogenated vegetable oils, polyethoxylated castor oil or polyethoxylated hydrogenated castor oil (see claim 2). The third essential component of the composition present is the water soluble non-ionic surfactant. It is preferred that the surfactant has a HLB (Hydrophilic Lipophilic Balance) greater than 10 and more preferably greater than 12 and most preferably greater than 14. The surfactant of the present pharmaceutical composition is capable of forming a stable microemulsion when it is brought into contact with an aqueous fluid, such as in the G.I. tract. Examples of the preferred surfactant according to the present invention include polyoxyethylene products of hydrogenated vegetable oils, polyethoxylated castor oils or polyethoxylated hydrogenated castor oil, polyoxyethylene-sorbitan-fatty acid esters, polyoxyethylene castor oil derivatives and the like, for example, 6-C18 fatty acids having at least about 60% by weight monoesters based on the total weight of the propylene glycol ester, said propylene glycol ester being present in an amount sufficient to solubilize the cyclosporin, and (b) a non-ionic surfactant, said surfactant being present in an amount sufficient to form a microemulsion with the cyclosporin and propylene glycol ester when in contact with an aqueous medium, especially those found in mammals.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Schwarz et al. by incorporating methyl salicylate as a penetration enhancer because Driver et al. teach the effectiveness of methyl salicylate on the absorption of insulin. One of ordinary skill in the art would have been motivated to incorporate methyl salicylate because  Driver et al. teach comparing single compounds, we find the following order of effectiveness: pinacol (tetra methyl glycol) and methyl salicylate, thiamin, quinine and hexyl resorcinol, Aerosol O.T. (dioctyl sodium sulfosuccinate), and calgon (sodium hexameta phosphate) (see page 282). Since methyl salicylate, a mucous membrane disturbing compound, definitely promoted the absorption of selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). It should be recognized that both Blin et al. and Robert et al. teach the incorporation of film forming polymers in their respective lipstick compositions. Alternatively one of ordinary skill in the art would have been motivated to substitute the penetration enhancers of Scwarz et al. with the penetration enhancers of Driver et al.et al. because the penetration enhancers are functionally equivalent. In the case where the claimed ranges for amounts of ingredients or molecular weight"overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Schwarz et al. by incorporating polyethoxylated fatty acids as surfactants because Mulye et al. teach the use of polyethoxylated fatty acids in self emulsifying formulations of peptides. One of ordinary skill in the art would have been motivated to incorporate polyethoxylated fatty acids as surfactants because Mulye et al. teach a pharmaceutical composition comprising a pharmaceutically effective amount of a cyclosporin in association with a pharmaceutical carrier, said carrier comprising (a) a cyclosporin solubilizing effective amount of a propylene glycol ester of C6-C18 fatty acid having at least about 60% by weight of monoester based on the total weight of the propylene glycol ester and (b) a non-ionic surfactant, said non-ionic surfactant being present in an amount sufficient to form a microemulsion with the propylene glycol ester and cyclosporin when brought into contact with an aqueous medium, wherein said cyclosporin is cyclosporin A (see claim 1). The pharmaceutical composition of claim 1 where the surfactant is polyoxyethylene sorbitan ester or the polyethoxylated product of hydrogenated vegetable oils, polyethoxylated castor oil or polyethoxylated hydrogenated castor oil (see claim 2). The third essential component of the composition present is the water soluble non-ionic surfactant. It is preferred that the surfactant has a HLB (Hydrophilic Lipophilic Balance) greater than 10 and more preferably greater than 12 and most preferably greater than 14. The surfactant of the present pharmaceutical composition is capable of forming a stable microemulsion when it is brought into contact with an aqueous fluid, such as in the G.I. tract. Examples of the preferred surfactant according to the present invention include polyoxyethylene products of hydrogenated vegetable oils, polyethoxylated castor oils or polyethoxylated hydrogenated castor oil, polyoxyethylene-sorbitan-fatty acid esters, polyoxyethylene castor oil derivatives and the like, for example, NIKKOL HCO-50®, NIKKOL HCO-35®, NIKKOL HCO-40®, NIKKOL HCO-60® (from Nikko Chemicals Co. Ltd.); CREMOPHORE® (from BASF) such as CREMOPHORE RH40®, CREMOPHORE RH60®, CREMOPHORE EL®, TWEENS (from ICI Chemicals) e.g., TWEEN 20®, TWEEN 21®, TWEEN 40®, TWEEN 60®, TWEEN 80®, TWEEN 81®, CREMOPHORE RH 410®, CREMOPHORE RH 455® and the like (see column 9,lines 17-37). The present invention is directed to a pharmaceutical composition comprising a pharmaceutically effective amount of cyclosporin in association with a carrier, said carrier comprising a mixture of (a) a propylene glycol ester of C6-C18 fatty acids having at least about 60% by weight monoesters based on the total weight of the propylene glycol ester, said propylene glycol ester being present in an amount sufficient to solubilize the cyclosporin, and (b) a non-ionic surfactant, said surfactant being present in an amount sufficient to form a microemulsion with the cyclosporin and propylene glycol ester when in contact with an aqueous medium, especially those found in mammals. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Schwarz et al. and Mulye et al. because both references teach self emulsifying compositions containing peptides.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619